Citation Nr: 1531292	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  05-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as due to exposure to toxins and chemicals.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for lupus anticoagulant.

4.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, April 2007, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In April 2014, the Veteran submitted a substantive appeal requesting a hearing before the Board to be held at the RO on the issues of entitlement to service connection for multiple sclerosis and lupus anticoagulant.  The Veteran also previously requested a hearing before the Board concerning the issue of entitlement to service connection for posttraumatic stress disorder in July 2012, and again in September 2013.

A VA examination performed in April 2010, along with May 2010 examination addendum suggest a nexus between the Veteran's current seizure disorder and multiple sclerosis.  As such, the Board considers these issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, adjudication of this issue must be delayed pending satisfaction of the Veteran's hearing request.  


Accordingly, the case is remanded for the following action:  

The Veteran must be scheduled for a hearing before the Board to be held at the RO, according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

